DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, along with the species election (wherein, both the R and R1 are methyl group), in the reply filed on 11/23/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al (US 2006/0046490) in view of Li et al (US 2019/0375643).
Banerjee et al disclose a chemical mechanical polishing (CMP) composition comprises a fluid composition having water and an abrasive material, where the colloidal silica suspended in the fluid composition and present in an amount between 0.5% and 20% by weight based on the total weight of the suspended abrasive and of the fluid composition, wherein the pH of the fluid composition is between about 7 to about 10.5 [0029]; and aforesaid pH range reads on the claimed pH is more than 7 (pH>7). The composition optionally, contain a salt selected from ammonium persulfate, potassium persulfate, potassium sulfite, potassium carbonate, ammonium nitrate, potassium hydrogen phthalate, a salt of hydroxylamine, or any combination thereof [0029].
Banerjee et al also disclose that other chemicals that may be added to the CMP slurry composition include, for example, water-miscible solvents, surfactants, pH adjusting agents, acids, corrosion inhibitors, fluorine-containing compounds, chelating agents, non-polymeric nitrogen-containing compounds, and salts [0082].
Banerjee et al disclose that the colloidal silica abrasive may be surface modified silica [0069],[0070] but fail to disclose the composition comprises a polyalkoxy organosilane having the formula (I) and specifically, selected form the group of the polyalkoxy organosilane listed in the instant claim 6.
However, Li et al disclose a modified colloidal silica produced by mixing an alkyl silicate to form a colloidal silica, followed by treating the colloidal silica with an amount of a polyethersilane to form a modified colloidal silica [0042]; wherein the polyethersilane comprises 2-[methoxy(polyethyleneoxy)propyl]trimethoxysilane [0046]-[0068]; [0086]-[0089]; and this polyethersilane surface modified high purity colloidal silica aqueous solution has advantages in lowering the shipping and processing costs.  Additionally, the high solid loading of this polyethersilane surface 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Li et al’s teaching of using the  polyethersilane surface modified high purity colloidal silica into Banerjee et al’s teaching for lowering the shipping and processing costs of the CMP slurries as taught by Li et al.	
With regards to claims 2 and 5, Banerjee et al disclose above that  the colloidal silica suspended in the fluid composition and present in an amount between 0.5% and 20% by weight based on the total weight of the suspended abrasive [0029]; inorganic salt such as, potassium carbonate may be present in a concentration of about 0 weight % to about 10 weight % [0093]; and  Li et al disclose the concentration of polyethersilane used is 0.1-10 wt %, based on the weight of the mother liquid of colloidal silica [0085]; and aforesaid ranges overlaps the claimed ranges and overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 4, Banerjee et al disclose that the composition may comprises biocides [0094].



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Torncrona et al (US 2014/0000152) disclose a modified colloidal silica particles [0030] and the 2-(methoxy(polyethyleneoxy)propyl)trimethoxysilane (2-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713